DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOK 20180089485.

    PNG
    media_image1.png
    549
    453
    media_image1.png
    Greyscale

Regarding claim 1, fig. 4 of Bok discloses a display device comprising: 
a display panel comprising a lower substrate SUB and an upper substrate CV, the display panel forming a light-transmitting area TA and a display area EA near the light-transmitting area; and
an optical member FPS (par [0077]) adjacent to a rear surface (rear surface of SUB) of the display panel and overlapping with a portion corresponding to the light-transmitting area TA, 
wherein:
the display area EA comprises a thin film transistor TFT and an organic light emitting element (par [0114-0116]) configured to receive a current from the thin film transistor; 
the light-transmitting area TA does not include a metal layer (GE – metal par [0109]), which is disposed in the display area; and 
the upper substrate CV and the lower substrate SUB do not have a through-hole structure in the light-transmitting area.

Regarding claim 16, fig. 4 of Bok disclose a display device comprising: 
a display panel comprising a light-transmitting area TA and a display area EA near the light- transmitting area; and 
an optical member FPS disposed outside of the display panel and attached to a rear surface of the display panel (rear surface of SUB) and overlapping with a portion corresponding to the light- transmitting area, 
wherein: 
the display area comprises a thin film transistor TFT and an organic light emitting element (par [0114-0116]) configured to receive a current from the thin film transistor; 
the organic light emitting element comprises a pixel electrode EL1, an organic emission layer (par [0115]), and an upper electrode EL2; and 
the light-transmitting area TA does not include either of the upper electrode EL2 and a metal layer (GE – metal par [0109]) disposed in the display area.

Regarding claim 2, fig. 4 of Bok discloses wherein the display area comprises a thin film transistor (TFT) insulating layer (IL, GI, BF), a TFT organic layer (par [0107] - an organic semiconductor), an upper electrode (SE or DE), and an organic passivation layer (PDL which is inherently a passivation layer - pixel definition layer PDL may be made of an organic material – par [0114]).


Regarding claim 14, figs. 3-4A of Bok discloses wherein, in a plan view, the light-transmitting area is enclosed by the display area.

Regarding claim 15, fig. 3 of Bok discloses wherein: the display panel further comprises an outer buffer area (NDA and region between DA and other DA); in a plan view, the outer buffer area encloses the light-transmitting area and the display area; in the plan view, the light-transmitting area is partially enclosed by the display area; and part of the outer buffer area extends between the display area and the light-transmitting area to separate the display area and the light-transmitting area from each other.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view Kim 20140192515.
Regarding claim 7, Bok discloses claim 1, fig. 4B of Bok discloses a window OPN comprising an upper light blocking layer (portion of PDL in TA blocks light to some degree) comprising an opening corresponding to as a portion of the light-transmitting area.  
Bok does not wherein the display panel comprises: a polarizer disposed on the upper substrate; an adhesive layer disposed on the polarizer; and a window disposed on the adhesive layer. 

    PNG
    media_image2.png
    323
    393
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    345
    395
    media_image3.png
    Greyscale

 However, figs. 1 and 8 of Kim disclose a display panel, wherein the display panel comprises: a polarizer 22; an adhesive layer 210 disposed on the polarizer 22; and a window (220/230) disposed on the adhesive layer.
In view of such teaching, it would have been obvious to form a display panel of Bok further comprising wherein the display panel comprises: a polarizer disposed on the upper substrate; an adhesive layer disposed on the polarizer; and a window disposed on the adhesive layer such as taught by Kim order to form a desire light pattern.

Regarding claim 8, the resulting structure of Bok and Kim is one wherein the polarizer is not formed in the light-transmitting area (it is formed on the light-transmitting area).

Regarding claim 9, fig. 4B of Bok discloses further comprising: a lower light blocking layer PSW (block light to some degree) comprising an opening corresponding to a portion of the light- transmitting area between the upper substrate and the lower substrate.
Bok and Kim do not disclose wherein the opening of the lower light blocking layer is narrower than the opening of the upper light blocking layer.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a display Bok and Kim wherein the opening of the lower light blocking layer is narrower than the opening of the upper light blocking layer in order to get the desire output of light.

Regarding claim 10, Bok discloses claim 1, fig. 4B of Bok discloses a window OPN comprising an upper light blocking layer (portion of PDL in TA blocks light to some degree) comprising an opening corresponding to as a portion of the light-transmitting area.  
Bok does not disclose wherein: the display panel comprises: a color filter and an upper light blocking layer disposed on the upper substrate; an adhesive layer disposed on the color filter and the upper light blocking layer; and the window disposed on the adhesive layer.
However, figs. 1 and 8 of Kim disclose a display panel, wherein the display panel comprises: a polarizer 22; an adhesive layer 210 disposed on the polarizer 22; and a window (220/230) disposed on the adhesive layer.
In view of such teaching, it would have been obvious to form a display panel of Bok further a color filter and an upper light blocking layer disposed on the upper substrate; an adhesive layer disposed on the color filter and the upper light blocking layer; and the window disposed on the adhesive layer such as taught by Kim order to form a desire light pattern.
 
Regarding claim 11, fig. 4B of Bok discloses further comprising: a lower light blocking layer PSW (block light to some degree) comprising an opening corresponding to a portion of the light- transmitting area between the upper substrate and the lower substrate.
Bok and Kim do not disclose wherein the opening of the lower light blocking layer is narrower than the opening of the upper light blocking layer.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
As such it would have been obvious to form a display Bok and Kim wherein the opening of the lower light blocking layer is narrower than the opening of the upper light blocking layer in order to get the desire output of light.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of in view of Kim et al.  20170237038 in view of Kim et al. 20170288004 (Kim004).
Regarding claims 17-18, Bok discloses claim 16, but does not discloses wherein the display panel further comprises an encapsulation layer covering the thin film transistor and the organic light emitting element, the encapsulation layer being configured to prevent moisture from permeating into the organic emission layer; wherein the encapsulation layer comprises: a first encapsulation layer formed of a silicon nitride; a second encapsulation layer disposed on the first encapsulation layer, the second encapsulation layer being formed of an organic material; and a third encapsulation layer disposed on the second encapsulation layer, the third encapsulation layer being formed of a silicon nitride.

    PNG
    media_image4.png
    388
    622
    media_image4.png
    Greyscale


	However, fig. 6 of Kim disclose a display panel further comprises an encapsulation layer (635-637) covering a thin film transistor and an organic light emitting element, the encapsulation layer being configured to prevent moisture from permeating into the organic emission layer; wherein the encapsulation layer comprises: a first encapsulation layer 635 formed of inorganic material; a second encapsulation layer disposed on the first encapsulation layer, the second encapsulation layer 638 being formed of an organic material; and a third encapsulation layer 637 disposed on the second encapsulation layer, the third encapsulation layer being formed of inorganic material.
In view of such teaching, it would have been obvious to form display device of Cho further comprising wherein the encapsulation layer comprises: a first encapsulation layer; a second encapsulation layer disposed on the first encapsulation layer, the second encapsulation layer being formed of an organic material; and a third encapsulation layer disposed on the second encapsulation layer such as taught by Kim in order to provide improve sealing characteristic.
Bok and Kim do not disclose that the first encapsulation layer is silicon nitride and does not disclose that the third encapsulation layer being formed on a silicon nitride.
However, par [0084] of Kim007 discloses that the encapsulation layer 400 includes the inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420. For example, the encapsulation layer 400 may be formed by sequentially stacking the inorganic encapsulation layer 410, the organic encapsulation layer 420, and the inorganic encapsulation layer 430. The inorganic encapsulation layers 410 and 430 may include at least one of a silicon nitride, an aluminum nitride, a zirconium nitride, a titanium nitride, a hafnium nitride, a tantalum nitride, a silicon oxide, an aluminum oxide, a titanium oxide, a tin oxide, a cesium oxide, and a silicon oxynitride.  
Therefore, it would have been obvious to form a display device of Bok and Kim wherein the first encapsulation layer is silicon nitride and does not disclose that the third encapsulation layer being formed on a silicon nitride such as taught by Kim004 in order to provide improve sealing characteristic

Regarding claim 19, Kim discloses wherein: the encapsulation layer further comprises a refractive index buffer layer 636; and the refractive index buffer layer 636 is disposed between the first encapsulation layer and the second encapsulation layer, or between the second encapsulation layer 638 and the third encapsulation layer 637.
Furthermore, par [0084] of Kim007 discloses that the encapsulation layer 400 includes the inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420. For example, the encapsulation layer 400 may be formed by sequentially stacking the inorganic encapsulation layer 410, the organic encapsulation layer 420, and the inorganic encapsulation layer 430. The inorganic encapsulation layers 410 and 430 may include at least one of a silicon nitride, an aluminum nitride, a zirconium nitride, a titanium nitride, a hafnium nitride, a tantalum nitride, a silicon oxide, an aluminum oxide, a titanium oxide, a tin oxide, a cesium oxide, and a silicon oxynitride.  
Therefore, it would have been obvious to form a display device of Bok and Kim and Kim004 comprising wherein the refractive index buffer layer is formed of a silicon nitride, the silicon nitride comprising a silicon oxynitride such as taught by Kim004 in order to choose a prior art material to meet the applicant design for capacitance or sealing characteristic.

Regarding claim 20, par [0084] of Kim007 discloses that the encapsulation layer 400 includes the inorganic encapsulation layers 410 and 430 and an organic encapsulation layer 420. For example, the encapsulation layer 400 may be formed by sequentially stacking the inorganic encapsulation layer 410, the organic encapsulation layer 420, and the inorganic encapsulation layer 430. The inorganic encapsulation layers 410 and 430 may include at least one of a silicon nitride, an aluminum nitride, a zirconium nitride, a titanium nitride, a hafnium nitride, a tantalum nitride, a silicon oxide, an aluminum oxide, a titanium oxide, a tin oxide, a cesium oxide, and a silicon oxynitride.  
Therefore, it would have been obvious to form a display device of Bok and Kim and Kim004 comprising wherein the third encapsulation layer is formed of   silicon nitride comprising a silicon oxynitride having refractive index less than 2such as taught by Kim004 in order to choose a prior art.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Zhao et al. 20180090300.
Regarding claim 3, Bok discloses claim 2, and further discloses wherein: the TFT insulating layer comprises a buffer layer BF, a gate insulating layer GI, and an interlayer insulating layer IL; and two layers among the buffer layer, the gate insulating layer, and the interlayer insulating layer extend into and contact one another in the light-transmitting area.
Bok does not disclose that the two layers comprising a same material, the same material being a silicon oxide or a silicon nitride.
However, par [0021] of Zhao discloses that silicon nitride can be used as a passivation layer, a gate insulator layer, a buffer layer, an interlayer and even as a barrier layer.
In view of such teaching, it would have been obvious to form a display of Bok comprising the two layers comprising a same material, the same material being a silicon oxide or a silicon nitride such as taught by Zhao in order to a good sealing layer.

Regarding claim 4, Bok discloses claim 2, and further discloses wherein: the TFT insulating layer comprises a buffer layer BF, a gate insulating layer GI, and an interlayer insulating layer IL; and two layers among the buffer layer, the gate insulating layer, and the interlayer insulating layer extend into and contact one another in the light-transmitting area.
Bok does not disclose that each of the at least two layers in the light-transmitting area are formed of only one of a silicon oxide and a silicon nitride.
However, par [0021] of Zhao discloses that silicon nitride can be used as a passivation layer, a gate insulator layer, a buffer layer, an interlayer and even as a barrier layer.
In view of such teaching, it would have been obvious to form a display of Bok comprising each of the at least two layers in the light-transmitting area are formed of a silicon nitride such as taught by Zhao in order to a good sealing layer.
 
 Allowable Subject Matter
Claims 5-6 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829